DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/22/2021 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoneshige (US5128826A).
Regarding claim 1, Yoneshige teaches a solenoid (i.e. d.c. solenoid) (fig.4) comprising: a first coil (i.e. main coil 1) (fig.4); a variable resistor (i.e. thermistor 2) (fig.4) connected to one end of the first coil in series (implicit, as seen in fig.4); and a second coil (i.e. subcoil 5) (fig.4) connected with the first coil in parallel (implicit, as seen in fig.4).
Regarding claim 3, Yoneshige teaches the solenoid of claim 1, wherein the variable resistor is implemented with a positive temperature coefficient (PTC) element (column 2 lines 50-51, thermistor 2 having the positive temperature coefficient).
Regarding claim 4, Yoneshige teaches the solenoid of claim 1, wherein the variable resistor interrupts power (column 1 lines 25-28, This is because the temperature of the thermistor 2 sharply rises … resistance value shows a great increase) applied to the first coil (column 1 lines 23-24, the current supplied to the main coil 1 sharply decreases with lapse of time), when abnormal power is applied to the solenoid (column 1 lines 22-23, a large current is supplied to the main coil 1).
Regarding claim 5, Yoneshige teaches a solenoid control device (i.e. vaporized fuel adsorption purpose canister system provided with a solenoid operated valve) (fig.6) comprising: a solenoid (i.e. solenoid operated valve 12) (fig.6) including dual coils (column 3 lines 45-46, The d.c. solenoid shown in FIG. 4 is applied to the solenoid operated valve 12 shown in FIG. 6); a drive device (i.e. d.c. power source 4) (fig.6) configured to drive the solenoid by supplying power to the dual coils (implicit, as seen in figs. 4 and 6); and a controller (i.e. main switch 3) (fig.6) configured to control the solenoid through the drive device (column 3 lines 23-25, This solenoid operated valve 12 is turned on-off by the combination of a fuel supply switch (not shown) and the main switch 3 connected for interlocking operation).
Regarding claim 6, Yoneshige teaches the solenoid control device of claim 5, wherein the dual coils include: a first coil (i.e. main coil 1) (fig.4); and a second coil (i.e. subcoil 5) (fig.4) connected with the first coil in parallel (implicit, as seen in fig.4).
Regarding claim 8, Yoneshige teaches the solenoid control device of claim 6, wherein the solenoid includes a variable resistor (i.e. thermistor 2) (fig.4) connected to the first coil in series (implicit, as seen in fig.4).
Regarding claim 9, Yoneshige teaches the solenoid control device of claim 8, wherein the variable resistor is implemented with a positive temperature coefficient (PTC) element (column 2 lines 50-51, thermistor 2 having the positive temperature coefficient).
Regarding claim 10, Yoneshige teaches the solenoid control device of claim 8, wherein the variable resistor interrupts power (column 1 lines 25-28, This is because the temperature of the thermistor 2 sharply rises … resistance value shows a great increase) applied to the first coil (column 1 lines 23-24, the current supplied to the main coil 1 sharply decreases with lapse of time), when abnormal power is applied to the solenoid (column 1 lines 22-23, a large current is supplied to the main coil 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneshige (US5128826A).
Regarding claim 2, Yoneshige teaches the solenoid of claim 1.
Yoneshige does not teach, wherein the first coil is implemented with a coil having a relatively low resistance, compared to the second coil.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first coil implemented with a coil having a relatively low resistance, compared to the second coil, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first coil resistance to be relatively low, compared to the second coil of Yoneshige to provide the advantage of low resistance path at solenoid energization.
Regarding claim 7, Yoneshige teaches the solenoid control device of claim 6.
Yoneshige does not teach, wherein the first coil is implemented with a coil having a relatively low resistance, compared to the second coil.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first coil implemented with a coil having a relatively low resistance, compared to the second coil, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first coil resistance to be relatively low, compared to the second coil of Yoneshige to provide the advantage of low resistance path at solenoid energization.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneshige (US5128826A), and further in view of Sievers (US20050810078A1).
Regarding claim 11, Yoneshige teaches the solenoid control device of claim 10.
Yoneshige does not teach, wherein the controller outputs a warning to inform of the application of the abnormal power to the solenoid.
Sievers teaches in a similar field of endeavor of solenoid protection method and apparatus, wherein a controller (e.g. switch 52 with power source 28 and display 54) (fig.2) outputs a warning ([0032], indicate that the armature failed to reach its full-stroke position) to inform of the application of the abnormal power to the solenoid ([0032], In event of a blocked armature fault).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the warning output in Yoneshige, as taught by Sievers, as it provides the advantage of operator preferably shutting down power source to avoid equipment damage, when warning output is received.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoneshige2 (US5204044A) fig.6 and Weigand (US4219861A) fig.5. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        08/12/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839